DETAILED ACTION   
1.	This office action is in response to the communication filed on 01/29/2021.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 drawn to a method for an electronic device to request a first server to create a first account to be associated with a smartwatch device, receives a response indicating that the smartwatch device is trusted by the first server, send the credentials associated with the first account to the smartwatch device to enable the smartwatch device to authenticate with a second server, wherein the second server stores a remote calendar database shared partially between the first account and the second account associated with the electronic device, classified in H04L 63/0884.
II.	Claims 12-20 drawn to a method for a smartwatch device to receive the credentials associated with an account via a user interface presented on an electronic device, authenticate with a server via a passcode stored within the memory of the smartwatch device after authenticating with the server via the credentials, wherein a cryptographic secret is derived via the passcode to enable the authentication with the server via establishment of a cryptographic association between the passcode and the credentials, classified in H04L 63/0823. 

3.	The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed a materially different design, mode of operation, function, or effect. Invention I is used for an electronic device to request a server to create a first account to be associated with a smartwatch, transmit the first account’s credential to the smartwatch device to enable the smartwatch device to authenticate with a second server after receiving a response indicating the server trusts the smartwatch device, wherein the second server stores a remote calendar database partially shared between the first account and a second account associated with the electronic device. Invention II is used for a smartwatch device to receive an account’s credentials via a user interface presented on an electronic device, authenticate with a server via a passcode stored within the smartwatch’s memory after authenticating with the server via the received credentials, wherein a cryptographic secret is derived via the passcode to enable the authentication with the server via establishment of a cryptographic association between the passcode and the received credentials. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5.	A telephone call was made, and a voice message was left to attorney David B. Raczkowski, on 04/26//2022, via the phone number (415) 576-0200 to request a callback to discuss the above restriction requirement, but received no response from the attorney at of 04/29/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499